        Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION

 DEJUAN HAYNES,                                                     4:18-cv-00436-CRW-HCA

                      Plaintiff,

 vs.

 BRYAN MINNEHAN, RYAN STEINKAMP,
                                                         ORDER REGARDING FINAL PRETRIAL
 DANA WINGERT, and CITY OF DES
                                                           CONFERENCE REQUIREMENTS
 MOINES, IOWA,


                      Defendants.



       Pursuant to Fed. R. Civ. P. 16(e) and Local Rule 16.1, IT IS ORDERED that the following

requirements for the final pretrial conference shall be met:

1.       Counsel and any pro se parties shall appear before the judge identified in the
         Scheduling Order at the time and place set forth in the Scheduling Order, fully
         prepared to conduct the final pretrial conference.

2.       The Magistrate Judge assigned to this case is available to schedule a settlement
         conference. The parties will be required to be personally present at settlement
         conferences. Counsel shall confer, and contact the office of the undersigned, if they
         wish to schedule a settlement conference.

3.       Counsel and any pro se parties shall confer to prepare the Final Pretrial Order, in
         accordance with the attached form. The signed proposed final pretrial order must
         be submitted to the court at least 3 days before the date of the final pretrial
         conference. It is the responsibility of plaintiff’s counsel to prepare and file the
         proposed order, but if the plaintiff is pro se, the lawyer for the defendant shall be
         responsible to prepare and file the proposed order. Separate proposals from each
         party will not be accepted. Appropriate sanctions will be imposed pursuant to Fed.
         R. Civ. P. 16(f) for failure to comply with these requirements.

4.       All motions under Fed. R. Evid. 104, Fed. R. Evid. 702, and any motions in limine
         shall be filed no less than 21 days prior to the date of the final pretrial conference.

5.       At least 3 days before the final pretrial conference, the parties shall file:
Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 2 of 7



a)     Trial briefs;

b)     Proposed voir dire questions;

c)     A stipulated statement of the case to be read during jury selection; and

d)       Joint written proposed jury instructions, verdict forms, and/or inter-
rogatories and email a Word format version to the trial judge's judicial assistant –
contact information is available on the Southern District of Iowa website. Each
requested instruction, verdict form, and/or interrogatory shall be separately
numbered, begin on a separate page, and be double-spaced. Disputed instructions
on the same issue shall be identified, for example, as 5A for the plaintiff’s
submission and 5B for the defendant’s submission. At the bottom of each proposed
instruction, verdict form, and/or interrogatory, the parties must indicate the legal
authority upon which it is based, such as a model instruction number, statute,
regulation, decision, or other authority. All pattern instructions must be submitted
in full text form with case-specific modifications, such as the name of a party or
witness or alternative language applicable.


IT IS SO ORDERED.

Dated January 31, 2019.




                                         2
      Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 3 of 7




     FORM OF ORDER FOR FINAL PRETRIAL CONFERENCE



                [NOTE: CAPTION OF ACTION HAS BEEN OMITTED]




      A final pretrial conference was held in this matter pursuant to Fed. R. Civ. P. 16 on
_____________________________.

The following counsel, who will try the case, appeared at the conference:

1.     For the plaintiff:
       Name(s)
       Street number and name
       City, State and zip code
       Phone number

2.     For the defendant:
       Name(s)
       Street number and name
       City, State and zipcode
       Phone number

Accordingly,

IT IS ORDERED


I.     The parties agree that the following facts are true and undisputed:

       A.
       B.

     [NOTE: the parties should set out in full all material facts to which there is no dispute.
     Special considerations should be given to such things, where relevant, as life and work
     expectancy, medical and hospital bills, funeral expenses, cause of death, lost wages, and
                                             3
       Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 4 of 7



      property damage. Parties shall stipulate any undisputed fact even if the legal relevance of
      the stipulated fact is questioned by one or more parties. In such instances, the stipula ted
      fact should be followed by an identification of the objecting party and the objection (i.e.,
      “Plaintiff objects to relevance.”)]


II.    EXHIBITS

       A.     The parties agree that the following exhibits shall be considered to be already in
              evidence at the trial without further offer, proof or objection. Specifically, the
              parties agree that both plaintiff’s and defendant’s exhibits listed under this portion
              (Paragraph IIA) of the final pretrial order are in evidence at the commenceme nt
              of the trial and available for use by any party at any stage of the trial.

              1.     Plaintiff’s Exhibits:

                   1. [Describe exhibit]
                   2. [Describe exhibit]
                   3. [Describe exhibit]

              2.     Defendant’s Exhibits:

                   A. [Describe exhibit]
                   B. [Describe exhibit]
                   C. [Describe exhibit]

      B.    Parties want to introduce into evidence the following exhibits to which all
            foundation, identification, and authenticity objections are waived but to which an
            opposing party objects on the grounds noted. It is further agreed that any exhibit
            listed in this paragraph may be used by any other party provided that party
            establishes that the exhibit is otherwise admissible.

            1.     Plaintiff’s Exhibits:

                   4. [Describe the exhibit, state the purpose for which it is offered, and the
                       objection thereto.]
                   5. [Describe the exhibit, state the purpose for which it is offered, and the
                       objection thereto.]
                   6. [Describe the exhibit, state the purpose for which it is offered, and the
                       objection thereto.]

                                                   4
       Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 5 of 7



             2.    Defendant’s Exhibits:

                   D. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]
                   E. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]
                   F. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]

      C.     Parties want to introduce into evidence the following exhibits to which an opposing
             party will object on the grounds noted. It is further agreed that any exhibit listed
             in this paragraph may be used by any other party provided that party establishes the
             exhibit is otherwise admissible.

             1.    Plaintiff’s Exhibits:

                   7. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]
                   8. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]
                   9. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]

             2.    Defendant’s Exhibits:

                   G. [Describe    the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]
                   H. [Describe    the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]
                   I. [Describe   the exhibit, state the purpose for which it is offered, and the
                      objection   thereto.]

[NOTE: Any exhibits not properly listed in the Order will be subject to exclusion at trial and
any objection not indicated will be deemed waived unless this Order is modified prior to trial to
prevent manifest injustice. All exhibits shall be made available to opposing counsel for
inspection sufficiently prior to the FPTC to permit objections to be noted in this Order. Failure
to provide exhibits for inspection shall constitute a valid ground for objection at trial and should
be noted in this Order.]




                                                 5
        Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 6 of 7



III.   WITNESSES

       A.   Plaintiff’s Witnesses: [List witnesses, addresses and substance of testimony.]

            1.
            2.

       B.   Defendant’s Witnesses: [List witnesses, addresses and substance of testimony.]

            1.
            2.

       C.   A party listing a witness guarantees his/her presence at trial unless the Court and
            opposing counsel are notified to the contrary at least seven (7) days prior to trial.
            All parties are free to call any witness listed by the opposing party whether they
            have listed them or not.

       D.   A witness testifying by deposition must be listed with a designation that the
            testimony will be by deposition.


IV.    FACTUAL ISSUES

       A.   Plaintiff’s Factual Issues:

            1.
            2.

       B.   Defendant’s Factual Issues:

            1.
            2.

[NOTE: Each party should list all views of the major disputes which are involved in the case.]


V.     LEGAL CONTENTIONS

       A.   Plaintiff’s Legal Contentions:

            1.
                                                6
       Case 4:18-cv-00436-CRW-HCA Document 8 Filed 01/31/19 Page 7 of 7



             2.

      B.     Defendant’s Legal Contentions:

             1.
             2.

[NOTE: Each party should set forth all theories of recovery or defense, including specificatio ns
of fault which will be raised upon at trial. The elements of each theory of recovery and the
elements of damages sought must be included.]


VI.   LEGAL ISSUES

      A.     Plaintiff’s Legal Issues:

             1.
             2.

      B.     Defendant’s Legal Issues:

             1.
             2.

[NOTE: The parties should set forth any legal questions which are likely to arise at trial.
This should include such things as: a legal dispute as to the elements of plaintiff’s cause of
action or whether recovery is barred as a matter of law by a particular defense; whether, as
a matter of law, a particular defense would apply; any legal dispute as to the measure,
elements, or recovery of damage claimed by the plaintiff; any unusual evidentia r y
questions which are likely to arise at trial; and whether the statute of frauds or the parol
evidence rule will be raised, etc.]


 PAGE NUMBERS SHALL BE CENTERED AT THE BOTTOM OF EACH PAGE
                  OF THE PROPOSED ORDER




                                                7
